Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AGREEMENT, dated as of October 11, 2017 (this
“Amendment”), is made among Omeros Corporation, a Washington corporation
(“Borrower”), CRG Servicing LLC, as administrative agent and collateral agent
(in such capacities, “Administrative Agent”), and the lenders listed on the
signature pages hereof (each, a “Lender” and, collectively, the “Lenders”), with
respect to the Loan Agreement referred to below.

RECITALS

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of October 26, 2016, as partially waived pursuant to
the Waiver to Loan Agreement, dated as of May 9, 2017 (the “Waiver”), with the
Subsidiary Guarantors from time to time party thereto (the “Loan Agreement”).

WHEREAS, Borrower has requested that Administrative Agent and the Lenders (which
Lenders constitute all of the Lenders party to the Loan Agreement), and
Administrative Agent and the Lenders have agreed to, amend the conditions in
Sections 6.03(b) and 6.04(d), (e) and (f) of the Loan Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

SECTION 1. Definitions; Interpretation.

(a) Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

(b) Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

SECTION 2. Amendments. Subject to Section 3 of this Amendment:

 

(a) Section 6.03(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(b) Borrowing Date. Such Borrowing shall occur on or prior to March 21, 2018.

 

(b) Sections 6.04(d), (e) and (f) of the Loan Agreement are hereby deleted in
their entirety.

SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the following conditions precedent:



--------------------------------------------------------------------------------

(a) Borrower, Administrative Agent and all of the Lenders shall have duly
executed and delivered this Amendment pursuant to Section 13.04 of the Loan
Agreement; provided, however, that this Amendment shall have no binding force or
effect unless all conditions set forth in this Section 3 have been satisfied;

(b) No Default or Event of Default under the Loan Agreement shall have occurred
and be continuing; and

(c) Borrower shall have paid or reimbursed Administrative Agent and the Lenders
for their reasonable and documented out of pocket costs and expenses (including
the reasonable and documented fees and expenses of Administrative Agent’s and
the Lenders’ legal counsel) incurred in connection with this Amendment pursuant
to Section 13.03(a)(i)(z) of the Loan Agreement.

SECTION 4. Reaffirmation. Borrower hereby ratifies, confirms, reaffirms, and
acknowledges its obligations under the Loan Documents to which it is a party and
agrees that the Loan Documents remain in full force and effect, undiminished by
this Amendment, except as expressly provided herein, including, for the
avoidance of doubt, Administrative Agent’s rights pursuant to Sections 8.01,
8.02 and 8.06 of the Loan Agreement. By executing this Amendment, Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment. For the avoidance of doubt, the parties confirm
that the waiver of Sections 6.03(d), (e) and (f) in the Waiver continue to
apply.

SECTION 5. Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL.

(a) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

(b) Submission to Jurisdiction. Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of
Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

(c) Waiver of Jury Trial. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

2



--------------------------------------------------------------------------------

SECTION 6. Miscellaneous.

(a) No Waiver. Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the other Loan Documents or constitute
a course of conduct or dealing among the parties. Except as expressly stated
herein, Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents. Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect. All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as amended hereby.

(b) Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

(c) Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

(d) Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

(e) Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

(f) Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER: OMEROS CORPORATION By:   /s/ Gregory A. Demopulos, M.D. Name:  
Gregory A. Demopulos, M.D. Title:   Chairman & Chief Executive Officer

[Signature Page – Amendment No. 1]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: CRG SERVICING LLC By:   /s/ Nathan Hukill Name:   Nathan
Hukill Title:   Authorized Signatory

 

LENDERS: CRG PARTNERS III L.P.

        By CRG PARTNERS III GP L.P., its

        General Partner

                By CRG PARTNERS III GP LLC, its

                General Partner

                By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title:
Authorized Signatory CRG PARTNERS III – PARALLEL FUND “A” L.P.

        By CRG PARTNERS III – PARALLEL FUND

        “A” GP L.P., its General Partner

                By CRG PARTNERS III GP LLC, its

                General Partner

                By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title:
Authorized Signatory CRG PARTNERS III (CAYMAN) L.P.

        By CRG PARTNERS III (CAYMAN) GP L.P., its

        General Partner

                By CRG PARTNERS III GP LLC, its

                General Partner

                By:   /s/ Nathan Hukill   Name: Nathan Hukill   Title:
Authorized Signatory

                 WITNESS: /s/ Nicole Nesson

                 Name: Nicole Nesson

[Signature Page – Amendment No. 1]